Citation Nr: 0027210	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to April 1998, 
in addition to unverified periods of service from November 
1971 to April 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim on appeal.  
The veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDINGS OF FACT

The veteran is not shown by competent medical evidence to 
have bilateral hearing loss as defined by the applicable VA 
regulation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was exposed to acoustic trauma 
in service from jet aircraft and while working in the 
shipyards.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Under the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented a well 
grounded claim for service connection.  
Service medical records noted that the veteran received 
audiological evaluations in October 1979, September 1981, 
January 1982, May 1986, March 1988 and January 1998.  None of 
these evaluations revealed the presence of a hearing 
disability as defined above.  The May 1986 report contained 
an assessment of high frequency hearing loss, both ears, 
mild.  The March 1988 report contained an assessment of high 
frequency deficiency, left ear.  The veteran's separation 
examination report noted no abnormality of the veteran's 
ears.  

The veteran was given a VA examination in August 1998.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
5
5
5
10
LEFT
-
5
5
5
25

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.  The examiner 
offered a diagnosis of "bilateral sensorineural high 
frequency hearing loss, worse on the right.  Service 
related."

The Board notes that the VA examiner's diagnosis 
notwithstanding, the veteran's hearing loss does not meet the 
definition of a disability for VA purposes.  The veteran does 
not have an auditory threshold at 40 decibels for any 
frequency, nor does he have auditory thresholds at 26 
decibels for at least three frequencies, and he does not have 
speech recognition ability of 94 percent or more.  Given the 
lack of current evidence of a hearing loss disability for VA 
purposes, a plausible claim for service connection for 
bilateral hearing loss has not been presented.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In the absence of competent 
medical evidence of a current disability, hearing loss as 
defined by 38 C.F.R. § 3.385, the claim must be denied as not 
well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).









ORDER

Service connection for bilateral hearing loss is denied.



		
	BRUCE KANNEE 
	Veterans Law Judge
                                             Board of 
Veterans' Appeals


 

